Title: George Washington to Alexander Hamilton, Thomas Jefferson, and Henry Knox, [9 March 1793]
From: Washington, George
To: Hamilton, Alexander,Jefferson, Thomas,Knox, Henry



[Philadelphia, March 9, 1793]
Sir,

Expecting that my private affairs will call me to Virginia on or before the 25 of this month, I have to request that you will lay before me, previous to that time, such matters within your Department as may require my attention or agency before I set out, as well as those which might be necessary for me to know or act upon during the time of my absence from the Seat of Government (which will be about four weeks) so far as such things may come to your knowledge before my departure.

Geo: Washington
United States9 March 1793.

